1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     ROBERT W. ELLIOTT,                                Case No. 3:11-cv-00041-MMD-CBC
10                                      Petitioner,                    ORDER
              v.
11
      E.K. MCDANIEL, et al.,
12
                                    Respondents.
13

14           Robert W. Elliott’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

15   is before the court on several motions to extend time by both parties. The Court finds that

16   good cause exists to grant the motions.

17           It is therefore ordered that Respondents’ third and fourth motions for extension of

18   time to file a responsive pleading (ECF Nos. 57, 59) are both granted nunc pro tunc.

19           It is further ordered that Petitioner’s first and second motions for extension of time

20   to file an opposition to the motion to dismiss (ECF Nos. 64, 65) are both granted nunc pro

21   tunc.

22           It is further ordered that Respondents’ unopposed motion for extension of time to

23   file a reply in support of their motion to dismiss (ECF No. 68) is granted. Respondents

24   must file their reply on or before July 5, 2019.

25           DATED THIS 30th day of May 2019.

26
27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28
